Guria, per O’Neall, J.
The objection in this case that Barnes was a joint contractor with the defendant cannot avail. The non-joinder can only be taken advantage of by plea in abatement. 1 Chitt. Plead. 46.
That the book of account charged it to them jointly was no *360objection to it as matter of evidence. The Judge gave tbe defendant a ratber better result than perhaps in strict law he was entitled to receive. For according to 1 Chitty 46, he might have been charged with the whole account, when .the Judge only directed him to be charged with one-half, or Ms proportion of the meal, to the time he made himself liable for the whole: and then according to it.
There can be no doubt, that a miller’s books are evidence; and there can be no distinction between the keeper of a saw mill and a grist mill. Gordon vs. Arnold, 1 McC., 517.
The motion is dismissed.
Whither, G-lover and Muhro, JJ., concurred.

Motion dismissed.